PER CURIAM.
The indictment is for a felony, i. e., transporting five or more gallons of prohibited liquors.
The judgment entry shows a plea of guilty, but omits any reference to allocutus by the court to the prisoner.
In a felony case, such an enquiry is mandatory. Under Code 1940, T. 15, § 389, we are required to notice this record error. The error, however, is not cause for reversal, but only for remandment to the court below for proper sentencing. Smith v. State, 28 Ala.App. 506, 189 So. 86.
Accordingly, the judgment below is hereby ordered to be affirmed, but remanded for proper sentence.